Name: 87/196/EEC: Commission Decision of 4 March 1987 establishing the conditions under which Ireland may repeat the action taken to control an outbreak of vine weevil (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  Europe
 Date Published: 1987-03-19

 Avis juridique important|31987D019687/196/EEC: Commission Decision of 4 March 1987 establishing the conditions under which Ireland may repeat the action taken to control an outbreak of vine weevil (Only the English text is authentic) Official Journal L 077 , 19/03/1987 P. 0051 - 0052*****COMMISSION DECISION of 4 March 1987 establishing the conditions under which Ireland may repeat the action taken to control an outbreak of vine weevil (Only the English text is authentic) (87/196/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 79/117/EEC of 21 December 1978 prohibiting the placing on the market and use of plant protection products containing certain active substances (1), as last amended by Directive 86/355/EEC (2), and in particular Article 7 (2) thereof, Having regard to the request from Ireland, Whereas Ireland was authorized by Commission Decision 85/295/EEC (3) to repeat action taken to control an outbreak of vine weevil which was unforeseeable because of the climatic conditions normally prevailing in Ireland; Whereas that authorization was subject to the conducting of trials during the 1985 growing season to ascertain whether products not contraining active substances prohibited by Directive 79/117/EEC could be effective against vine weevil in soft fruit plantations; Whereas the results of those trials were inconclusive; Whereas the infestation, which affected blackcurrant and gooseberry crops on a single holding when it began in 1984, has now become established in the counties of Wexford and Kilkenny and also affects strawberry crops; Whereas Ireland has therefore again invoked the emergency procedure of Article 7 (1) of Directive 79/117/EEC to permit the use of aldrin; Whereas, because of the danger presented by the vine weevil, Ireland should again be authorized to repeat its permission of the use of aldrin; Whereas, however, in view of the short-term nature of strawberry crops, it is not appropriate to include them in the authorization; Whereas, in the light of the possibility that the infestation may become more widely established, it is prudent to extend the authorization to the counties at present affected and to an adjoining county; Whereas Ireland should, however, be required to carry out further trials to see whether products not containing active substances prohibited by Directive 79/117/EEC could be effective against vine weevil in the areas affected; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 1. Ireland may authorize the supply and use of aldrin, under the supervision of officials of the Department of Agriculture, for the treatment of blackcurrant and gooseberry plantations in the counties of Kilkenny, Waterford and Wexford during the 1987 and 1988 growing seasons in order to control infestations of vine weevil, subject to the obligations set out in Article 2. 2. Ireland shall send to the Commission and the other Member States by 31 March 1988 and 31 March 1989 a report on the extent to which aldrin was used pursuant to this Decision during the previous year. Article 2 1. Trials shall be conducted during the 1987 and 1988 growing seasons, under the supervision of officials of the Department of Agriculture and in accordance with generally recognized procedures, to ascertain whether products not containing active substances prohibited by Directive 79/117/EEC can be effective against vine weevil in soft-fruit plantations. The trials shall be conducted in a variety of growing conditions within the affected area. 2. Ireland shall send to the Commission and the other Member States an interim report on the trials by 31 March 1988 and a full report by 31 March 1989. Article 3 This Decision is addressed to Ireland. Done at Brussels, 4 March 1987. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 33, 8. 2. 1979, p. 36. (2) OJ No L 212, 2. 8. 1986, p. 33. (3) OJ No L 153, 12. 6. 1985, p. 33.